Citation Nr: 0705059	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2065).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran claims that while serving aboard submarines 
during service, he was exposed to non-combat stressors that 
support a PTSD diagnosis.  His service medical records are 
negative for evidence of any psychiatric disability during 
service.

The veteran's service personnel records demonstrate that he 
served aboard submarine vessels as a central navigation 
computer technician and as a combatant swimmer, and that he 
was a parachutist.  He received awards consistent with 
service aboard submarines and as a parachutist.  However, 
these awards are not indicative of combat.  Because the 
veteran's official documentation does not support a finding 
that he engaged in combat with the enemy, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events, and instead his reported stressors 
must be verified.  

Treatment records show that the veteran has been diagnosed 
with PTSD.  With a diagnosis of PTSD, the remaining question 
before the Board is whether the veterans' PTSD diagnosis is 
based upon a verified in-service stressor.

The veteran's account of his in-service stressors is vague.  
A February 2001 VA treatment record shows that the veteran 
reported in-service stressors including an incident in which 
the submarine on which he was stationed surfaced during a 
storm and rolled approximately 40 degrees, causing a large 
steel safe to dislodge and nearly crush him.  The veteran's 
service medical records, however, do not reflect complaints 
of such incident nor any compatible injuries.  Additionally, 
the veteran reported an incident in which his parachute did 
not steady before he landed on the ground, as a result of 
which he had feared for his life.  On another parachute jump, 
he was reportedly blown into power lines which were shorted 
out.  In a statement received in October 2003, the veteran 
reported that he had PTSD as a result of his participation in 
seven deterrent patrols aboard submarine vessels and as a 
member of the Navy Special Warfare Group during service.  He 
did not, however, describe any stressful events that occurred 
during any of these patrols or during his service in the Navy 
Special Warfare Group. 

VA was unable to verify the veteran's stressors because the 
veteran did not indicate with any degree of specificity 
stressors capable of verification.  The veteran's service 
medical records do not reflect treatment for injuries or 
psychological trauma following any of the incidents 
enumerated above.  The Board is sympathetic to the veteran's 
reports of feeling afraid for his life.  However, because his 
PTSD diagnosis was not based upon a stressor verified by VA, 
service connection for PTSD is not warranted.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2002, October 
2003, and November 2003, and a rating decision in October 
2002.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


